                

EXECUTIVE EMPLOYMENT AGREEMENT

AVID TECHNOLOGY, INC.

This Executive Employment Agreement (“Agreement”) is entered into as of October
13, 2006 (the “Effective Date”) between Avid Technology, Inc., a Delaware
corporation with its principal executive offices at Avid Technology Park,
Tewksbury, Massachusetts (the “Company”), and Graham Sharp (“Executive”) of
Walnut House, 4 Byeways, Highclare, Hampshire RG209PW.

Article 1. Services

1.1.        Service. During the Term (as defined below), the Company shall
retain the services of Executive to serve as an executive employee of the
Company and the Executive shall devote his time and render services to the
Company upon the terms and conditions set forth below.

1.2.        Duties. During the Term, Executive agrees to perform such executive
duties consistent with his position as may be assigned to him from time to time
by the Chief Executive Officer or the Board of Directors and to devote his full
working time and attention to such duties.

1.3.        No Conflicting Commitments. During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the opinion of the
Company, conflict with the Company’s interests or which might impair the
performance of Executive’s duties as a full time employee of the Company.

Article 2. Term

2.1.        Term. The term of this Agreement (the "Term") shall commence on the
Effective Date and, unless this Agreement terminates sooner pursuant to Section
6.4 of this Agreement, shall end when the Executive’s employment terminates
pursuant to Section 4.1 of this Agreement.

Article 3. Payments

 

3.1.        Base Compensation. During the time that Executive is an employee of
the Company, the Company shall pay to Executive a base salary (the “Base
Salary”) of $333,000 per annum, payable in regular installments in accordance
with the Company’s usual payment practices. The Base Salary shall be reviewed by
the Board of Directors’ Compensation Committee during the term of this Agreement
and adjusted accordingly at the discretion of the Compensation Committee.

 

 

--------------------------------------------------------------------------------



3.2.        Incentive Payments. During the time that Executive is an employee of
the Company, Executive shall be entitled to participate, at the sole discretion
of the Board of Directors, in any cash incentive payment or bonus plan
established by the Company for its executive employees, as such plan is amended
from time to time.

3.3.        Fringe Benefits. During the time that Executive is an employee of
the Company, in addition to Executive’s Base Salary and incentive payments or
bonuses, if any, the Company shall provide Executive and his dependents medical
insurance and such other benefits as are generally made available by the Company
to its full-time executive employees, as amended from time to time.

3.4.        Participation in Equity Incentive Plans. During the time that
Executive is an employee of the Company, Executive shall be entitled to
participate in the Company’s stock option plans to the extent and in the manner
determined by the Company’s Board of Directors in its absolute discretion.

Article 4. Termination

4.1.        Termination. Executive’s employment hereunder shall terminate
immediately upon the occurrence of any of the following events:

 

4.1.1.

Executive’s death;

4.1.2.     The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;

4.1.3.     The termination of Executive’s employment by the Company for Cause
(as defined below), to be effective immediately upon delivery of notice thereof;

4.1.4.     The termination of Executive’s employment by the Company, without
Cause and not as a result of Executive’s death or Disability, to be effective
thirty (30) days after the Company delivers written notice thereof to the
Executive;

4.1.5.      The termination of Executive’s employment by Executive without Good
Reason (as defined below) to be effective thirty (30) days after Executive
delivers written notice thereof from Executive to the Company; or

4.1.6.     The termination of Executive’s employment by Executive with Good
Reason (as defined below), to be effective thirty (30) days after Executive
delivers written notice thereof to the Company setting forth in reasonable
detail the facts upon which the Executive claims that Good Reason exists.

“Cause” shall mean (i) Executive’s material failure to perform (other than by
reason of death or Disability) his duties and responsibilities as assigned by
the Chief Executive Officer or Board in accordance with Section 1.2 above, which
is not remedied after thirty (30) days’ written notice from the Company (if such
failure is susceptible to cure), (ii) a breach of any of the provisions of this
Agreement or any other agreement (including the Invention and Non-

 

2

Exec.Employ.Agt12.07.05

 

--------------------------------------------------------------------------------



Disclosure Agreement) between the Executive and the Company, which is not cured
after ten (10) days’ written notice from the Company (if such breach is
susceptible to cure), (iii) a serious and material violation of Company policy
(for purposes of this clause any violation of the Company’s Conflicts of
Interest policy shall be deemed serious and material), which is not cured after
ten (10) days’ written notice from the Company (if such breach is susceptible to
cure), (iv) fraud, embezzlement or other material dishonesty with respect to the
Company, or (v) commission of a felony or any other crime involving fraud,
dishonesty or moral turpitude. Notwithstanding the foregoing, “Cause” shall not
include any failure to achieve results as a result of factors or events beyond
the reasonable control of the Executive.

“Disability” shall mean the Executive’s absence from the full-time performance
of his duties with the Company for more than one hundred and eighty (180) days
during a three hundred and sixty-five (365) day period as a result of incapacity
due to mental or physical illness, as a result of which the Executive is deemed
“disabled” by the institution appointed by the Company to administer its
long-term disability plan (or any successor plan).

“Good Reason” shall mean (i) a material reduction in the nature of Executive’s
duties or the scope of Executive’s responsibility from those in effect on the
date of this Agreement, without Executive’s express written consent; (ii) a
reduction in Executive’s Base Salary as in effect on the date hereof or as the
same may be increased from time to time, without Executive’s express written
consent, other than a reduction which is part of an across-the-board
proportionate reduction in the salaries of all senior executives of the Company
imposed because the Company is experiencing financial hardship (provided such
reduction is not more than 20% and does not continue for more than twelve
(12) months); (iii) the Company’s requiring Executive to be based anywhere other
than within fifty (50) miles of Executive’s office location as in effect on the
date hereof, without Executive’s express written consent; and (iv) any material
breach of this Agreement by the Company; provided, however, that a termination
for Good Reason by Executive can occur only if (i) Executive has given the
Company a notice of intent to terminate for Good Reason at least ten (10) days
before giving the termination notice described in Section 4.1.6 above and the
Company has not cured the cause for Good Reason within ten (10) days after
receipt of such notice, and (ii) such notice is given within ninety (90) days
after the occurrence of the event giving rise to Good Reason.

 

4.2.

Adjustments Upon Termination.

4.2.1.     If Executive’s employment with the Company terminates pursuant to
Sections 4.1.1 or 4.1.2 hereof, (a) the Company shall continue to make payments
to Executive or Executive’s heirs, successors or legal representatives, as the
case may be, in accordance with Section 3.1 hereof until twelve (12) months
after the date of such death or Disability (less the amount of any payments made
to the Executive under any long-term disability plan of the Company) and
(b) notwithstanding any provision to the contrary in any Avid stock plan, or
under the terms of any grant, award agreement or form for exercising any right
under any such plan, any stock options or restricted stock awards held by
Executive as of the date of death or Disability shall become exercisable or
vested, as the case may be, as to an additional number of shares equal to the
number that would have been exercisable or vested as of the end of the twelve
(12) month period immediately following the date of death or Disability;
provided, however, that

 

3

Exec.Employ.Agt12.07.05

 

--------------------------------------------------------------------------------



in order to be eligible to receive any of the salary or benefits under this
Section 4.2, Executive or his or her personal representative shall be required
to execute and deliver to the Company (without subsequent revocation if provided
for therein) a general release of claims against the Company, excluding any
claims concerning the Company’s obligations under this Agreement, and shall be
required to sign such other agreements as executive employees of the Company are
generally required to sign if Executive shall not have already done so. The
Company shall have no other liability or obligation under this Agreement to
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through Executive.

4.2.2.     If Executive’s employment with the Company terminates pursuant to
Section 4.1.3 or 4.1.5 hereof, (a) all payments and benefits provided to
Executive under this Agreement shall cease as of the effective date of such
termination (the “Date of Termination”), except that Executive shall be entitled
to any amounts earned, accrued or owing but not yet paid under Section 3.1 above
and any benefits due in accordance with the terms of any applicable benefits
plans and programs of the Company and (b) all vesting of all stock options then
held by the Executive shall immediately cease as of the date of such
termination.

4.2.3.     If Executive’s employment with the Company terminates pursuant to
Section 4.1.4 or 4.1.6 hereof, (a) the Company shall continue to make payments
to Executive in accordance with Section 3.1 hereof until the date that is twelve
(12) months after the Date of Termination (the “Severance Pay Period”), (b) the
Company shall pay Executive incentive compensation for the year in which the
Date of Termination occurred, in the amount of Executive’s target award
multiplied by the applicable actual plan payout factor and pro rated by the
number of months Executive was employed by the Company during the year of the
Date of Termination; the bonus will be paid in a lump sum on or about the date
on which the Company pays bonuses to senior executives who remain employed with
the Company, (c) the Company shall continue to provide Executive with benefits
in accordance with Section 3.3 hereof throughout the Severance Pay Period, to
the extent permitted by the terms of such plans and applicable law, (d) the
Company shall provide Executive with outplacement benefits in accordance with
the Company’s then–current executive outplacement program, provided that no
outplacement benefits shall be paid after the end of the second calendar year
following the calendar year in which the Date of Termination occurred, and
(e) notwithstanding any provision to the contrary in any Avid stock plan, or
under the terms of any grant, award agreement or form for exercising any right
under any such plan, any stock options or restricted stock awards held by
Executive as of the Date of Termination shall become exercisable or vested, as
the case may be, as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the twelve (12) month
period immediately following the Date of Termination; provided, however, that in
order to be eligible to receive any of the salary or benefits under this
Section 4.2.3, Executive shall be required to execute and deliver to the Company
(without subsequent revocation if provided for therein) a general release of
claims against the Company, excluding any claims concerning the Company’s
obligations under this Agreement, and shall be required to sign such other
agreements as executive employees of the Company are generally required to sign
if Executive shall not have already done so. Nothing in this Agreement shall be
construed to extend the time period within which any option may be exercised
beyond the period specified in the applicable stock plan or under the terms of
any

 

4

Exec.Employ.Agt12.07.05

 

--------------------------------------------------------------------------------



grant, award agreement or form for exercising any right under any such plan. No
other payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued or earned in accordance with
the terms of any applicable benefit plans and programs of the Company.

4.2.4.     If any of the payments to be made to Executive under this Article 4
constitute "nonqualified deferred compensation" within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"), then if
Executive is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
the Code, the commencement of the delivery of any such payments will be delayed
to the date that is 6 months after Executive’s Date of Termination (the
“Earliest Payment Date”). Any payments that are delayed pursuant to the
preceding sentence shall be paid on the Earliest Payment Date.

Article 5. Non-Competition and Non-Solicitation

5.1.        Non-Competition and Non-Solicitation. Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
accordingly agrees that while Executive is employed by the Company and for a
period of one (1) year after the Date of Termination of Executive’s employment
hereunder:

5.1.1.     Executive will not engage in any activity which is competitive with
any business which is now, or is at any time during Executive’s employment with
the Company, conducted by the Company, including without limitation becoming an
employee, investor (except for passive investments of not more than one percent
(1%) of the outstanding shares of, or any other equity interest in, a company or
entity listed or traded on a national securities exchange or in an
over-the-counter securities market), officer, agent, partner or director of, or
other participant in, any firm, person or other entity in any geographic area
that competes or plans to compete with the Company in the business of the
development, manufacture, promotion, distribution or sale of digital film, video
or audio editing, special effects, 3D or newsroom automation systems or products
or other business in which the Company is engaged or plans to engage at the time
of Executive’s termination.

5.1.2.     Executive will not directly or indirectly assist others in engaging
in any of the activities in which Executive is prohibited to engage by
Section 5.1.1 above.

5.1.3.     Executive will not directly or indirectly either alone or in
association with others (a) solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any employee of the Company to
leave the employ of the Company, or (b) solicit for employment, hire or engage
as an independent contractor, or permit any organization directly or indirectly
controlled by Executive to solicit for employment, hire or engage as an
independent contractor, any person who was employed by the Company at any time;
provided that this clause (5.1.4) shall not apply to the solicitation, hiring or
engagement of any individual whose employment with the Company has been
terminated for a period of one year or longer.

5.1.4.     Executive will not directly or indirectly either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive to solicit,

 

5

Exec.Employ.Agt12.07.05

 

--------------------------------------------------------------------------------



any current or future customer or supplier of the Company to cease doing
business in whole or in part with the Company or otherwise adversely modify his,
her or its business relationship with the Company.

5.2.        Reasonableness of Restrictions. It is expressly understood and
agreed that (a) although Executive and the Company consider the restrictions
contained in this Article 5 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Article 5 is unenforceable, such restriction
shall not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may judicially determine or indicate to be enforceable and
(b) if any restriction contained in this Agreement is determined to be
unenforceable and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

5.3.        Remedies for Breach. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 5 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available. Executive hereby irrevocably
waives any right to a trial by jury in any action, suit, or other legal
proceeding arising under or relating to any provision of this Agreement.
Notwithstanding any provision of this Agreement to the contrary, upon the
occurrence of any breach of Section 5.1, if Executive is employed by the
Company, the Company may immediately terminate the employment of Executive for
Cause in accordance with Section 4.1.3, and, whether or not Executive is
employed by the Company, the Company shall immediately cease to have any
obligations to make payments to Executive under this Agreement.

5.4.        Survival. Notwithstanding the termination of this Agreement or
Executive’s services hereunder for any reason, this Article 5 shall survive any
such termination.

Article 6. Miscellaneous

6.1.        Obligation of Successors. Subject to Section 6.4, any successor to
substantially all of the Company’s assets and business, and any successor to
substantially all of the assets of the division of the Company in which
Executive is employed, whether by merger, consolidation, purchase of assets or
otherwise, shall succeed to the rights and obligations of the Company hereunder.

 

6

Exec.Employ.Agt12.07.05

 

--------------------------------------------------------------------------------



6.2.        Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given (i) when delivered in person, (ii) on the
third business day after mailing by registered or certified mail, postage
prepaid, (iii) on the next business day after delivery to an air courier for
next day delivery, paid by the sender, or (iv) when sent by telecopy or
facsimile transmission during normal business hours (9:00 a.m. to 5:00 p.m.)
where the recipient is located (or if sent after such hours, as of commencement
of the next business day), followed within twenty-four hours by notification
pursuant to any of the foregoing methods of delivery, in all cases addressed to
the other party hereto as follows:

 

(a)

If to the Company:

Avid Technology, Inc.

Avid Technology Park

One Park West

Tewksbury, MA 01876

Attention: Vice President, Human Resources

Facsimile: (978) 640-0065

 

(b)

If to Executive:

Graham Sharp

Walnut House, 4 Byeways

Highclere, Hampshire RG209PW

or at such other address or addresses as either party shall designate to the
other in accordance with this Section 6.2.

6.3.        Survival. The respective rights and obligations of the parties under
this Agreement shall survive any termination of Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

6.4.        Complete Agreement; Amendments. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any and all prior agreements between the parties with respect to
the subject matter hereof, except for the Change in Control Agreement between
Executive and the Company dated October 13, 2006, as it may be amended from time
to time (the “Change in Control Agreement”). This Agreement shall terminate upon
the occurrence of a Change in Control (as defined in the Change in Control
Agreement) during the term of the Change in Control Agreement. It may not be
modified or amended except upon written amendment approved by the Company’s
Chief Executive Officer and executed by a duly authorized officer of the Company
and by Executive.

6.5.        Applicable Law. This Agreement shall be interpreted in accordance
with the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof) and the parties hereby submit to the
jurisdiction of the courts of that state.

6.6.        Severability. If any non-material provision of this Agreement shall
be held invalid or unenforceable, it shall be deemed to be deleted or qualified
so as to be enforceable or

 

7

Exec.Employ.Agt12.07.05

 

--------------------------------------------------------------------------------



valid to the maximum extent permitted by law, and the remaining provisions shall
continue in full force and effect.

6.7.        Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives.

6.8.        Captions. Captions of sections have been added only for convenience
and shall not be deemed to be a part of this Agreement.

6.9.        Section 409A Compliance. If any of the payments to be made hereunder
are deemed to be nonqualified deferred compensation subject to regulation under
Section 409A of the Internal Revenue of 1986 (“Section 409A”), then the parties
agree to negotiate in good faith and amend all applicable provisions of this
Agreement on a timely basis to the extent necessary to comply with Section 409A,
in a manner that preserves, as near as possible, the economic benefits which the
Executive and the Company negotiated in good faith when entering into this
Agreement.

6.10.      Further Assurances. Each party hereto agrees to furnish and execute
such additional forms and documents, and to take such further action, as shall
be reasonable and customarily required in connection with the performance of
this Agreement or the payment of benefits hereunder.

6.11.      Updated Agreement. The parties hereto recognize that the Company may
in the future negotiate changes in the standard form employment agreement
between the Company and other officers of the Company, in part to comply with
Section 409A. In that event, the Executive agrees that he/she will, upon the
request of the Company, sign such standard form agreement, which standard form
agreement shall supersede this Agreement.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

Avid Technology, Inc.

 

 

By: /s/ David A. Krall

 

Name:

David A. Krall

 

Title:

CEO

 

 

/s/ Graham Sharp

Graham Sharp, individually

 

8

Exec.Employ.Agt12.07.05

 

 